DETAILED ACTION
A preliminary amendment was received and entered on 6/22/2020.
Claims 14-18 and 28 were canceled.
Claims 1-13 and 19-27 remain pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to because the Table at page 134-135 lists 32 nucleic acid sequences but provides no SEQ ID NO.  It appears that each of these sequences is SEQ ID NO: 1, and that “: 1” was omitted from the top of the second column of the table in the phrase “(SEQ ID NO)”.  Appropriate correction is required. See 37 CFR 1.821(a)(1) and (a)(2).

Claim Objections
Claim 6 is objected to because, as amended, it recites “according to any claim 2”. It is believed that Applicant intended to delete the word “any”.  Appropriate correction is required.
The clarity of claim 9 would be improved if it depended from claim 8 instead of from claim 1. Claim 9 refers to “the LNA nucleosides” (plural). Claim 8 provides clear antecedent basis for at least two LNA nucleosides, one required by claim 1 from which 1) and (A2) is a LNA nucleoside” and so does not provide clear antecedent basis for the plural LNA nucleotides in claim 9. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 2-13 and 19-27 are indefinite as well because they depend from claim 1 but do not clarify the issue.
Claim 1 is indefinite because it recites “the further internucleoside linkages” without proper antecedent basis. It is unclear if “the further internucleoside linkages” refers to some unspecified subset of further internucleoside linkages or to all other internucleoside linkages in the oligonucleotide. Claims 2-13 and 19-27 are indefinite as well because they depend from claim 1 but do not clarify the issue.

Claim 13 is indefinite because it recites “2' -alkoxyalkoxy-RNA” without antecedent basis. Claim 13 depends from claim 1, which does not refer to any 2' -alkoxyalkoxy-RNA. Amending claim 13 to depend from claim 11 instead of claim 1 would be remedial.
Regarding claim 22, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 24 and 25 are indefinite because they recite “pharmaceutically acceptable salt or conjugate according to claim 1” without proper antecedent basis. Claim 1 recites no pharmaceutically acceptable salt or conjugate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 19-22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossbach et al (US 20170319614, of record).
e.g. paragraph 448. Hossbach also taught that the oligonucleotides could comprise modifications such as 2’-alkoxy and -substituted alkoxy groups (paragraph 462). 
Hossbach exemplified numerous antisense gapmer oligonucleotides comprising beta-D-oxy-LNA residues flanking a deoxynucleotide gap region and comprising 5-methylcytosine and/or 2-aminoadenine residues. See e.g. SEQ D NOS: 238h, 152aa, and 251h (Table 4 at page 70, and Table 5 at pages 72and 73). However, each of these exemplified oligonucleotides differed from the oligonucleotide of instant claim 1 in that 
The instantly claimed patterns of P2S and PS internucleoside linkages are considered to have been prima facie obvious over the disclosure of Hossbach because it was clear that these linkages were equivalent alternatives that could be substituted one for the other. Thus, in the absence of secondary considerations commensurate in scope with the claims, any pattern of PS and P2S linkages is considered to have been obvious over any other pattern. Moreover, Hossbach taught that such modifications may be present in gapmers “only in the LNA segments or only in the non-LNA segment” (paragraph 40), and that they may be present in either the gap or flanking segments. In view of that disclosure one of ordinary skill could have immediately envisioned gapmer oligonucleotides with LNA flanking sequences where all linkages were P2S linkages and gaps where all linkages were PS linkages. Accordingly, instant claims 1-3, 5-10, 19-22, 24, and 25 were prima facie obvious.  
Claim 4 requires a P2S linkage between a LNA nucleoside and a DNA nucleoside. This is considered to have been obvious because Hossbach taught that P2S linkages could join the flank and gap regions (paragraph 447) and because the flank regions consisted of LNA residues and the gap regions consisted of DNA residues. 

Claim 27 requires an oligonucleotide made the process of claim 26, where the process of claim 6 produces an oligonucleotide of claim 1. The oligonucleotides rendered obvious by Hossbach are the same as those of claim 1, thus claim 27 was prima facie obvious. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hossbach et al (US 20170319614, of record) as applied to claims 1-10, 19-22, and 24-27 above, and further in view of Prakash et al (US 20150126720)
The teachings of Hossbach are summarized above and render obvious LNA gapmer oligonucleotides in which the flanking nucleotides are joined to each other and to the gap section by P2S linkages, and the gap nucleotides are joined by PS linkages. Hossbach also taught that nucleotides in the oligomers could comprise other modifications such as 2’-alkoxy and -substituted alkoxy groups (paragraph 462).

Prakash provided guidance regarding the structural characteristics of gapmer oligonucleotides and taught that flanking sequences could have mixtures of different types of 2’-modifications. For example, Prakash taught that the 3'-wing of a gapmer could comprise at least one LNA nucleoside and at least one non-bicyclic modified nucleoside, such as at least one 2'-MOE nucleoside at least one 2'-OMe nucleoside (where 2’-MOE is 2’-methoxyethyl, also known as 2'-methoxyethoxy, and 2’-OMe is 2’-O-methyl, also known as 2’-methoxy). See paragraph 631. Prakash taught that such modifications have desirable properties, such as enhanced nuclease stability or increased binding affinity with a target nucleic acid relative to an oligonucleotide comprising only nucleosides (paragraphs 577-578).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted 2' –methoxyethoxy or  2’-methoxy residues into the flanking sequence of Hossbach such that the flanking sequence comprised a mixture of LNA and 2’-MOE or -OMe residues (as taught by Prakash) linked by P2S linkages (as taught by Hossbach).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hossbach et al (US 20170319614, of record) as applied to claims 1-10, 19-22, and 24-27 above, and further in view of Prakash et al (US 20170166899)
The teachings of Hossbach are summarized above and render obvious LNA gapmer oligonucleotides in which the flanking nucleotides are joined to each other and to the gap section by P2S linkages, and the gap nucleotides are joined by PS linkages.

Prakash taught that the use of conjugates could convey advantages such as modified pharmacodynamic, pharmacokinetic, binding, absorption, cellular distribution, cellular uptake, charge, and/or clearance properties.  See paragraphs 52-54. Accordingly, it would have been obvious to have attached a conjugate group to the oligonucleotides rendered obvious by Hossbach.  One would have been motivated to do so in order to modify pharmacodynamic, pharmacokinetic, binding, absorption, cellular distribution, cellular uptake, charge, and/or clearance properties as necessary.
Thus the invention as a whole was prima facie obvious.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.

"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635